Title: From George Washington to Richard Varick, 25 May 1781
From: Washington, George
To: Varick, Richard


                        
                            Sir
                             25 May 1781
                        
                        By Virtue of Authority committed to me by Resolution of the Hone Congress of the United States of America—I
                            do hereby appoint you my recording Secretary at Head Quarters—You will therefore enter upon the Duties of your office, and
                            proceed therein agreeable to my Instructions herewith given you, conforming yourself at all Times to those Instructions,
                            together with such others as may hereafter be added to them by me.In the Execution of your Duty, which will be extensive,
                            you will employ such Number of Clerks to assist you, as you may find necessary to each of whom; you are hereby authorised,
                            In Behalf of the United States, to promise for his Services, the Sum of fifty Dollars in Specie per month: with the
                            Addition of Ten Dollars more per month, to the Person whom you shall appoint as your Head Clerk.
                        For yourself, you are hereby authorized to receive from the United States, One Hundred Dollars per month in
                            Specie for your Services—with Warrant to call on the Quarter Master General, or his Deputys, for Office Room Fire
                            & Candles—and the necessary Requisites of Pen Ink & paper for the Use of your Office—as also Forage for
                            two Horses for yourself, when found necessary. All which the Quarter Master General is hereby required to furnish upon
                            your Application. Given at Head Quarters New Windsor 25th of May 1781.
                        
                            Go: Washington
                        
                    